EXHIBIT 10.32





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT GRANT NOTICE


QUALCOMM Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Deferred Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Non-Employee Director Deferred Stock Unit Award is subject to all of
the terms and conditions as set forth herein and the Non-Employee Director
Deferred Stock Unit Agreement (“Agreement”) (attached hereto) and the Plan which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined in this Grant Notice or the Agreement shall have the meaning set forth
in the Plan. A copy of the Plan can be obtained from the Stock Administration
website, located on the Company’s internal webpage, or you may request a hard
copy from the Stock Administration Department.




Participant: «First_Name» «Last_Name»        Grant No.: «Number»
Emp #: «ID»
Shares Subject to Deferred Stock Unit: «Shares_Granted»

Date of Grant: «DSU_Date»


Vesting Dates


This Deferred Stock Unit Award is fully vested on the Date of Grant.


Specified Settlement Date


The Specified Settlement Date shall be [for annual grants made in connection
with an annual meeting specify date that is (1) 3 years from Date of Grant or
(2) the later date specified in a valid election] [for grants made to directors
appointed between annual meetings, specify date that is (1) the third
anniversary of the most recent annual meeting or (2) the later date specified in
a valid election].  However, as provided in Section 2.1 of the Deferred Stock
Unit Agreement, these Deferred Stock Units may be settled earlier upon certain
other events.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Agreement and the Plan (including, but not
limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts the Deferred Stock Unit Award subject to all of its
terms and conditions and further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between the Participant and the Company regarding the acquisition of stock in
the Company and supersede all prior oral and written agreements pertaining to
this particular Deferred Stock Unit Award.


QUALCOMM Incorporated:                Non-Employee Director:




By:             


_____________________________________
Steven M. Mollenkopf                Signature
Chief Executive Officer
Dated: «DSU_Date»                Date:_________________________________    




Attachment:    Non-Employee Director Deferred Stock Unit Agreement - (DSU- US A7
- Annual)
Eff 3/8/16



--------------------------------------------------------------------------------





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT AGREEMENT


Pursuant to the Grant Notice and this Non-Employee Director Deferred Stock Unit
Agreement (the “Agreement”), Qualcomm Incorporated (the “Company”) has granted
you a Deferred Stock Unit Award with respect to the number of shares of the
Company’s common stock (“Stock”) indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Qualcomm
Incorporated 2016 Long-Term Incentive Plan (the “Plan”) shall have the same
definitions as in the Plan.
The details of this Deferred Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1SERVICE. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.2VESTING. Except as otherwise provided in the Plan or this Agreement, this
Deferred Stock Unit Award will vest on the Vesting Dates set out on the Grant
Notice (the “Vesting Dates”). Except as otherwise expressly set forth in the
Grant Notice, in the event of the termination of your Service for any reason,
whether voluntary or involuntary, all unvested Deferred Stock Units shall be
immediately forfeited without consideration. Unless and until the Deferred Stock
Units vest on the applicable Vesting Dates, you will have no right to payment of
any such Deferred Stock Units.
2.SETTLEMENT OF DEFERRED STOCK UNITS.
2.1SETTLEMENT DATE. The “Settlement Date” of your vested Deferred Stock Units
shall be the earliest to occur of the following: (a) the Specified Settlement
Date set out on the Grant Notice, or such later date as you may elect in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); (b) your death; (c) your Disability, to the extent such Disability
constitutes a “disability” pursuant to Section 409A of the Code; or (d) a Change
in Control, to the extent such Change in Control constitutes a “change in
ownership or effective control of the corporation” with respect to the Company
pursuant to Section 409A of the Code.
2.2TIME AND FORM OF PAYMENT. Your vested Deferred Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares) on, or as soon as
practicable following, but in no event later than thirty (30) days after, the
Settlement Date, except as otherwise specified below. To assist you in
satisfying federal, state, local, or non-U.S. income tax obligations arising
from your Deferred Stock Unit Award, the Company will allow you to make a
one-time irrevocable election no later than (60) days after the Date of Grant
specified in the Grant Notice, authorizing the Company to pay cash in lieu of
Stock with respect to a percentage of the Deferred Stock Units equal to the sum
of (i) the federal tax rate for supplemental wages in effect under
Section 1(i)(2) of the Code and (ii) the California tax rate for supplemental
wages other than stock options and bonus payments in effect under
Section 18663(b)(1) of the Revenue and Taxation Code (the sum of (i) and (ii)
being hereinafter referred to as the “Tax Percentage”). The amount of cash paid
in lieu of such shares of Stock shall be equal to (I) the number of Deferred
Stock Units (rounded up to the nearest whole Deferred Stock Unit) corresponding
to the Tax Percentage, multiplied by (II) if the Stock is listed on a national
or regional securities exchange or market system, the closing price of a share
of Stock as quoted on such national or regional securities exchange or market
system constituting the primary market for the Stock on the last trading day
prior to the Settlement Date, or, if the Stock is not listed on a national or
regional securities exchange or market system, the price of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse (the price
determined under this clause (II) being hereinafter referred to for purposes of
this Agreement as the “Fair Market Value of the Stock”). Any election to receive
a portion of the Deferred Stock Unit Award paid in cash as specified in this
Section 2.2, shall not be effective with respect to any Settlement Date that
occurs within six (6) months after the later of the date of the election or the
Date of the Grant specified in the Grant Notice.





--------------------------------------------------------------------------------





3.2TAX ADVICE. You acknowledge that you may be subject to federal, state, local,
and non-U.S. income tax obligations arising from your Deferred Stock Unit Award.
You represent, warrant and acknowledge that the Company has made no warranties
or representations to you with respect to the income tax consequences of the
transactions contemplated by this Agreement, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences.
YOU UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU
SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY DEFERRED
STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT
BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents in the form, payable on the
terms and at such times as provided in Section 11.2(b)(i) of the Plan.
5.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting and settlement of
this Deferred Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting the Deferred Stock Unit Award,
you agree not to sell any of the shares of Stock received under this Deferred
Stock Unit Award at a time when applicable laws or Company policies prohibit a
sale.
6.TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of a
Deferred Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Deferred Stock Unit Award shall be exercisable during your lifetime only by you
or your guardian or legal representative. Prior to actual payment of any
Deferred Stock Units, such Deferred Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
7.DEFERRED STOCK UNITS NOT A SERVICE CONTRACT. This Deferred Stock Unit Award is
not an employment or service contract and nothing in this Agreement, the Grant
Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Deferred Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
8.RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of the
Deferred Stock Units may be subject to such restrictions upon the sale, pledge
or other transfer of the Stock as the Company and the Company’s counsel deem
necessary under applicable law or pursuant to this Agreement.
9.REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the Deferred Stock Units may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable securities laws.
10.VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Deferred Stock Units.
11.CODE SECTION 409A. It is the intent that the payment of Deferred Stock Units
as set forth in this Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the





--------------------------------------------------------------------------------





Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualify for
exemption from or comply with Section 409A of the Code; provided, however, that
the Company makes no representation that the payments of Deferred Stock Units
provided for under this Agreement will be exempt from Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
the payments of Deferred Stock Units provided for under this Agreement.
12.NOTICES. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
13.APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
14.ARBITRATION. Any dispute or claim concerning any Deferred Stock Units granted
(or not granted) pursuant to the Plan and any other disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding arbitration conducted by the American Arbitration Association
pursuant to the commercial arbitration rules in San Diego, California. By
accepting the Deferred Stock Unit Award, you and the Company waive your
respective rights to have any such disputes or claims tried by a judge or jury.
15.AMENDMENT. Your Deferred Stock Unit Award may be amended as provided in the
Plan at any time, provided no such amendment may adversely affect the Deferred
Stock Unit Award without your consent unless such amendment is necessary to
comply with any applicable law or government regulation, or is contemplated in
Section 11 hereof. No amendment or addition to this Agreement shall be effective
unless in writing or in such electronic form as may be designated by the
Company.
16.GOVERNING PLAN DOCUMENT. Your Deferred Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
17.SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
18.DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.




DSU Annual US A7-A    Eff 3/8/16





--------------------------------------------------------------------------------





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT GRANT NOTICE


QUALCOMM Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Deferred Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Non-Employee Director Deferred Stock Unit Award is subject to all of
the terms and conditions as set forth herein and the Non-Employee Director
Deferred Stock Unit Agreement (the “Agreement”) (attached hereto) and the Plan
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined in this Grant Notice or the Agreement shall have the meaning set forth
in the Plan. A copy of the Plan can be obtained from the Stock Administration
website, located on the Company’s internal webpage, or you may request a hard
copy from the Stock Administration Department.




Participant: «First_Name» «Last_Name»        Grant No.: «Number»
Emp #: «ID»
Shares Subject to Deferred Stock Unit: «Shares_Granted»

Date of Grant: «DSU_Date»    


Vesting Dates


This Deferred Stock Unit Award is fully vested on the Date of Grant.


Specified Settlement Date


The Specified Settlement Date shall be [for annual grants made in connection
with an annual meeting specify date that is (1) 3 years from Date of Grant or
(2) the later date specified in a valid election].  However, as provided in
Section 2.1 of the Deferred Stock Unit Agreement, these Deferred Stock Units may
be settled earlier upon termination of the Participant’s Board service and
certain other events.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Agreement and the Plan (including, but not
limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts the Deferred Stock Unit Award subject to all of its
terms and conditions and further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between the Participant and the Company regarding the acquisition of stock in
the Company and supersede all prior oral and written agreements pertaining to
this particular Deferred Stock Unit Award.


QUALCOMM Incorporated:                Non-Employee Director:




By:             


_____________________________________
Steven M. Mollenkopf                Signature
Chief Executive Officer
Dated: «DSU_Date»                Date:_________________________________    




Attachment:    Non-Employee Director Deferred Stock Unit Agreement (DSU
Quarterly US A7-Q)


Eff 3/8/16





--------------------------------------------------------------------------------





Qualcomm Incorporated
2016 Long-Term Incentive Plan
Non-Employee Director Deferred Stock Unit Agreement
Pursuant to the Grant Notice and this Non-Employee Director Deferred Stock Unit
Agreement (the “Agreement”), Qualcomm Incorporated (the “Company”) has granted
you a Deferred Stock Unit Award with respect to the number of shares of the
Company’s common stock (“Stock”) indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Qualcomm
Incorporated 2016 Long-Term Incentive Plan (the “Plan”) shall have the same
definitions as in the Plan.
The details of this Deferred Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1SERVICE. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.2VESTING. Except as otherwise provided in the Plan or this Agreement, this
Deferred Stock Unit Award will vest on the Vesting Dates set out in the Grant
Notice (the “Vesting Dates”). Except as otherwise expressly set forth in the
Grant Notice, in the event of the termination of your Service for any reason,
whether voluntary or involuntary, all unvested Deferred Stock Units shall be
immediately forfeited without consideration. Unless and until the Deferred Stock
Units vest on the applicable Vesting Dates, you will have no right to payment of
any such Deferred Stock Units.
2.SETTLEMENT OF THE DEFERRED STOCK UNITS.
2.1SETTLEMENT DATE. The “Settlement Date” of your vested Deferred Stock Units
shall be the earliest to occur of the following: (a) the Specified Settlement
Date set out in the Grant Notice, or such later date as you may elect in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); (b) your separation from Service, to the extent such separation
constitutes a “separation from service” pursuant to Section 409A of the Code;
(c) your death; (d) your Disability, to the extent such Disability constitutes a
“disability” pursuant to Section 409A of the Code; or (e) a Change in Control,
to the extent such Change in Control constitutes a “change in ownership or
effective control of the corporation” with respect to the Company pursuant to
Section 409A of the Code.
2.2TIME AND FORM OF PAYMENT. Your vested Deferred Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares) on, or as soon as
practicable following, but in no event later than thirty (30) days after, the
Settlement Date, except as otherwise specified below. To assist you in
satisfying federal, state, local, or non-U.S. income tax obligations arising
from your Deferred Stock Unit Award, the Company will allow you to make a
one-time irrevocable election no later than (60) days after the Date of Grant
specified in the Grant Notice, authorizing the Company to pay cash in lieu of
Stock with respect to a percentage of the Deferred Stock Units equal to the sum
of (i) the federal tax rate for supplemental wages in effect under
Section 1(i)(2) of the Code and (ii) the California tax rate for supplemental
wages other than stock options and bonus payments in effect under
Section 18663(b)(1) of the Revenue and Taxation Code (the sum of (i) and (ii)
being hereinafter referred to as the “Tax Percentage”). The amount of cash paid
in lieu of such shares of Stock shall be equal to (I) the number of Deferred
Stock Units (rounded up to the nearest whole Deferred Stock Unit) corresponding
to the Tax Percentage, multiplied by (II) if the Stock is listed on a national
or regional securities exchange or market system, the closing price of a share
of Stock as quoted on such national or regional securities exchange or market
system constituting the primary market for the Stock on the last trading day
prior to the Settlement Date, or, if the Stock is not listed on a national or
regional securities exchange or market system, the price of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse (the price
determined under this clause (II) being hereinafter referred to for purposes of
this Agreement as the “Fair Market Value of the Stock”). Any election to receive
a portion of the Deferred Stock Unit Award paid in cash as specified in this
Section 2.2, shall not be effective with respect to any Settlement Date that
occurs within six (6) months after the later of the date of the election or the
Date of the Grant specified in the Grant Notice.





--------------------------------------------------------------------------------





3.TAX ADVICE. You acknowledge that you may be subject to federal, state, local,
and non-U.S. income tax obligations arising from your Deferred Stock Unit Award.
You represent, warrant and acknowledge that the Company has made no warranties
or representations to you with respect to the income tax consequences of the
transactions contemplated by this Agreement, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences.
YOU UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU
SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY DEFERRED
STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT
BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents in the form, payable on the
terms and at such times as provided in Section 11.2(b)(i) of the Plan.
5.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting and settlement of
this Deferred Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting the Deferred Stock Unit Award,
you agree not to sell any of the shares of Stock received under this Deferred
Stock Unit Award at a time when applicable laws or Company policies prohibit a
sale.
6.TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of a
Deferred Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Deferred Stock Unit Award shall be exercisable during your lifetime only by you
or your guardian or legal representative. Prior to actual payment of any
Deferred Stock Units, such Deferred Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
7.DEFERRED STOCK UNITS NOT A SERVICE CONTRACT. This Deferred Stock Unit Award is
not an employment or service contract and nothing in this Agreement, the Grant
Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the Service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Deferred Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
8.RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of the
Deferred Stock Units may be subject to such restrictions upon the sale, pledge
or other transfer of the Stock as the Company and the Company’s counsel deem
necessary under applicable law or pursuant to this Agreement.
9.REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the Deferred Stock Units may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable securities laws.
10.VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Deferred Stock Units.
11.CODE SECTION 409A. It is the intent that the payment of Deferred Stock Units
as set forth in this Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the





--------------------------------------------------------------------------------





Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualify for
exemption from or comply with Section 409A of the Code; provided, however, that
the Company makes no representation that the payments of Deferred Stock Units
provided for under this Agreement will be exempt from Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
the payments of Deferred Stock Units provided for under this Agreement.
12.NOTICES. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
13.APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
14.ARBITRATION. Any dispute or claim concerning any Deferred Stock Units granted
(or not granted) pursuant to the Plan and any other disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding arbitration conducted by the American Arbitration Association
pursuant to the commercial arbitration rules in San Diego, California. By
accepting the Deferred Stock Unit Award, you and the Company waive your
respective rights to have any such disputes or claims tried by a judge or jury.
15.AMENDMENT. Your Deferred Stock Unit Award may be amended as provided in the
Plan at any time, provided no such amendment may adversely affect the Deferred
Stock Unit Award without your consent unless such amendment is necessary to
comply with any applicable law or government regulation, or is contemplated in
Section 11 hereof. No amendment or addition to this Agreement shall be effective
unless in writing or in such electronic form as may be designated by the
Company.
16.GOVERNING PLAN DOCUMENT. Your Deferred Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
17.SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
18.DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.


DSU Quarterly US A7-Q     Eff 3/8/16





